Citation Nr: 1760256	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a chronic left knee strain since March 6, 2014.  

2.  Entitlement to a compensable disability rating for unilateral high frequency hearing loss of the left ear since May 26, 2010.  

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected lumbar spine disability.  

4.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected lumbar spine disability.  

5.  Entitlement to service connection for vertigo and dizziness, to include as secondary to service-connected left ear hearing loss and tinnitus.  

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.  

8.  Entitlement to service connection for bilateral upper extremity radiculopathy.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012, February 2013, May 2014, and June 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for a left hip disorder, right hip disorder, vertigo and dizziness, right knee disorder, cervical spine disorder, and bilateral upper extremity radiculopathy disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Chronic left knee strain has been manifested by painful motion of the knee and the presence of arthritis; however, the knee has not been limited in flexion to 30 degrees or less or extension to 15 degrees or more at any time during the appeal period. 

2.  Unilateral high frequency hearing loss of the left ear has been productive of a puretone threshold average of 40 decibels (dB) and speech recognition ability of 96 percent, at worst, during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a chronic left knee strain have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2017).

2.  The criteria for a compensable disability rating for unilateral high frequency hearing loss of the left ear have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, DDC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Increased Ratings, Generally

The Veteran contends that his left knee strain and left ear hearing loss disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed increased rating claims for the left knee on March 6, 2014, and for the left ear hearing loss on May 26, 2010.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Chronic Left Knee Strain

The Veteran contends that his left knee disability should be rated higher than the currently-assigned 10 percent disability rating since filing his claim in March 2014.  

The Veteran's disability is rated under 38 C.F.R. § 4.71a, DC 5261.  DCs 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under DC 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and, 50 percent when limited to 45 degrees.  

Additionally, under DC 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Moreover, DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate DC for the specific joint limitation of motion.  When the rating of a specific joint is noncompensable under the DCs pertaining to limitation of motion, a rating of 10 percent is for application for involvement of 2 or more major joints or 2 or more minor joint groups affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

The provisions of 38 C.F.R. § 4.40 allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

In an October 2013 statement, the Veteran indicated that he injured his left knee in September 2013.  A September 2013 private magnetic resonance imaging (MRI) scan showed a non-displaced subchondral fracture line of the lateral aspect of the lateral femoral condyle with associated adjacent area marrow edema.  The MRI also showed no evidence of a meniscal tear, but indicated the presence of some degenerative changes in the medial meniscus and mild degenerative changes of the patellofemoral compartment.  

A February 2014 VA rheumatology note showed that the Veteran's left knee had mild tenderness with flexion on the lateral side of the knee.  

The Veteran filed his claim for an increased rating in March 2014.  He endorsed pain on the left side of the knee in his June 2014 notice of disagreement (NOD).  

During an April 2014 VA examination, the Veteran was diagnosed with left knee degenerative joint disease (DJD) and the presence of arthritis was confirmed with x-ray evidence.  The Veteran told the examiner that he twisted his knee three months prior.  He did not report any flare-ups of this disability.  Initial range of motion testing showed that the left knee flexion was to 140 degrees or greater and extension was to zero degrees or any degree of hyperflexion with no objective evidence of painful motion.  Same results were shown after three repetitions.  The examination did not show any tenderness or pain to palpation, or abnormal muscle strength, joint stability, or meniscal symptoms.  The Veteran did not use any assistive devices to ambulate and the examiner noted that this disability did not impact his ability to work.  However, the examiner noted that the Veteran reported pain in the knee, but without loss of range of motion.  

During a June 2016 VA examination, the Veteran complained of sharp pain in both knees and he stated that he wore knee braces daily.  He endorsed flare-ups that manifested as all-day sharp pain for a few days of the week.  He stated that he cannot run or move correctly due to his bilateral knee symptoms.  Range of motion testing showed that he was able to flex the left knee from zero to 130 degrees, and to extend the knee from 130 degrees to zero.  Same results were noted after three repetitions.  Although the left knee showed pain during flexion and extension, it did not result in functional loss.  The examination did not show evidence of pain with weight bearing, crepitus, or tenderness or pain to palpation in the knee.  The examiner noted that pain, fatigability or incoordination limited function during flare-ups.  Muscle strength and joint stability testing results were normal and the Veteran's left knee did not show signs of ankylosis or a meniscal disorder.  The examiner noted that the Veteran used knee braces constantly.  The examiner also noted that the Veteran's knee symptoms caused difficulty in walking, standing, or sitting for long periods of time.  

In a November 2016 statement, the Veteran stated that he had arthritis in his left knee.  

A January 2017 VA examination report shows that the Veteran was diagnosed with a left knee strain.  He complained of neurologic symptoms in his left knee.  The Board notes that the Veteran's bilateral lower extremities are service-connected for lumbar radiculopathy and the Board shall not discuss the neurological manifestations in his left lower extremity as this would amount to pyramiding.  See 38 C.F.R. § 4.14.  The Veteran indicated that he did not have any flare-ups.  Range of motion testing showed flexion to 140 degrees and extension to zero degrees with no pain noted during the examination.  The same results were noted after three repetitions.  Muscle strength and joint stability testing showed normal results and the Veteran's left knee did not show any meniscal disorders or ankylosis.  The examiner noted that the Veteran did not use a cane to ambulate.  The examiner also noted that the Veteran's left knee disability did not impact this ability to work, and that a radiograph of the left knee showed no acute bone abnormality, effusion, joint space narrowing, or degeneration.  

The Board finds that the Veteran's left knee disability has been manifested by painful motion of the knee and the presence of arthritis; however, the knee has not been limited in flexion to 30 degrees or less or extension to 15 degrees or more at any time during the appeal period to warrant an evaluation in excess of 10 percent.  Specifically, as shown during the April 2014 and June 2016 VA examinations, the Veteran complained of pain in the knee.  His left knee's flexion was limited to 130 degrees and extension was limited from 130 degrees to zero degrees during a the June 2016 VA examination.  Moreover, the VA examination reports, as well as VA treatment records, show the presence of arthritis during the appeal period.  However, a disability rating in excess of 10 percent is not warranted at any time during the appeal as there is no indication that the Veteran's left knee has been limited in flexion to 30 degrees or extension of 15 degrees or more, including in the April 2014, June 2016, and January 2017 VA examination reports.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria and notes that the Veteran's current disability rating of 10 percent is based on such criteria.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion and extension, and even after considering the effects of pain and functional loss, flexion was not limited to 30 degrees or less and extension was not limited to 15 degrees or more for the left knee at any time during the appeal.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has considered whether any additional DCs should be assigned to the Veteran's disability picture.  While VA General Counsel has interpreted that separate ratings may be assigned under DC 5261 and DC 5260 (limitation of flexion of the leg) for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show limitation of flexion to 45 degrees or less in any medical or lay evidence; thus, a separate rating for limitation of flexion is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his left knee.  All of the medical evidence, including the April 2014, June 2016, and January 2017 VA examiners' findings, shows that the Veteran does not have ankylosis.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, on several occasions, range of motion testing revealed full extension to zero degrees and did not indicate the presence of any objective hyperextension.  The evidence in the record does not reflect that the Veteran has genu recurvatum; thus, DC 5263 does not apply to his left knee disability.  Lastly, while separate ratings for DC 5261 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, the relevant evidence shows that the Veteran does not have joint instability symptoms in his left knee.  See VAOPGCPREC 23-97, 9-98.  Although the Veteran indicated that he fell and injured his left knee in September 2013, the record shows that this fall was due to symptoms of vertigo and dizziness, rather than knee joint instability.  

Accordingly, the Board concludes that the Veteran's left knee disability does not warrant a disability rating in excess of 10 percent during the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

Left Ear Hearing Loss

The Veteran also contends that his left ear hearing loss should be rated as compensable since May 26, 2010.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  However, because hearing loss is service connected for only one of the Veteran's ears, the rating criteria state that in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  

The Veteran filed an increased rating claim for left ear hearing loss in May 2010.  
He underwent a VA audiological evaluation in September 2011, during which he stated that he usually wears hearing aids.  An audiogram showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
50
35
LEFT
20
20
40
65
36

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the left ear.  

The Veteran was afforded another VA audiological examination in August 2012, during which the examiner noted the Veteran's service and post-service noise exposure, including while working in a warehouse.  An audiogram showed that his puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
55
39
LEFT
25
25
45
65
40

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the left ear.  The examiner noted that the Veteran's current hearing loss would cause some difficulty in noisy settings if the speaker is not in front of the Veteran but that he would be able to understand conversational speech in most listening situations.  

In his May 2013 NOD, the Veteran contended that he had scarring of his tympanic membranes.  

A February 2016 VA audiology note showed that the Veteran was fitted for new hearing aids.  

The Veteran underwent another VA audiological examination in June 2016, during which an audiogram showed that his puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
35
60
36
LEFT
25
20
40
65
38

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the left ear.  The examiner noted that the Veteran's current hearing loss did not impact  his ordinary conditions of daily life, including his ability to work.  

A January 2017 VA audiological examination showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
60
40
LEFT
20
20
45
65
38

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the left ear.  The Veteran denied any otologic pathology or treatment, head injuries, ototoxic medications, and congenital familial hearing loss.  The Veteran indicated that people tell him that he cannot hear well and that he must turn up the volume on the television if he does not wear his hearing aids.  

During the appeal period, the Veteran's left ear hearing loss disability has been productive of a puretone threshold average of 40 dB and speech recognition ability of 96 percent, at worst, during the appeal period.  The Board has considered the Veteran's statements and complaints, as well as the statements from his representative; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's left ear hearing loss disability.  See Martinak, 21 Vet. App. at 447.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the left ear had a puretone average of 38 dB and a speech recognition score of 96 percent during the September 2011 VA audiological examination, it receives a designation of I.  See id.  Because the right ear is not service connected, it also receives a designation of I.  See id.  The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable rating in September 2011.  See 38 C.F.R. § 4.85, DC 6100.  After applying the formula located in 38 C.F.R. § 4.85, DC 6100 for the August 2012, June 2016, and January 2017 VA audiological examinations, the Board concludes that the Veteran's left ear hearing loss disability did not warrant a rating in excess of zero percent at any time during the appeal.  

The preponderance of the evidence, including the VA examination reports, is against a compensable disability rating for left ear hearing loss since May 26, 2010.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's left ear hearing loss disability meets the Schedular criteria in excess of the disability rating already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

A disability rating in excess of 10 percent for chronic left knee strain is denied.  

A compensable disability rating for unilateral high frequency hearing loss of the left ear is denied. 


REMAND

The Board must remand the issues of entitlement to service connection for a left hip disorder, right hip disorder, vertigo and dizziness, right knee disorder, cervical spine disorder, and bilateral upper extremity radiculopathy disorder, and entitlement to a TDIU for additional procedural and evidentiary development.  

The Board remands the left and right hip disorder claims for a VA examination.  Specifically, the Veteran has alleged throughout the appeal that he has bilateral hip disorders due to his service-connected lumbar spine disability.  On several occasions, he has indicated that his bilateral hip disorders are manifested by pain, burning, and arthritis.  The Board notes that the Veteran's bilateral lower extremities are service-connected for lumbar radiculopathy.  However, the record is not clear whether the Veteran has any additional hip disorders, to include arthritis and symptoms of pain and burning, and whether such disorders are caused by his active duty service or service-connected disabilities because the Veteran was not provided with a VA examination for his claims for service connection for right and left hip disabilities. 

The Board also finds that a remand is warranted for the claim of entitlement to service connection for vertigo and dizziness for an addendum medical opinion.  Specifically, an April 2014 VA examiner noted that the Veteran's diagnosed peripheral vestibular disorder, which has been manifested by dizziness, falls, and syncopal episodes, was diagnosed in the early 1980s and in March 2013.  This examiner determined that the Veteran's peripheral vestibular disorder was less likely as not related to his service-connected left ear hearing loss or tinnitus.  However, this examiner did not provide opinions whether the Veteran's service-connected left ear hearing loss and/or tinnitus disabilities aggravated his peripheral vestibular disorder or whether the Veteran's current disorder was caused or related to his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an addendum medical opinion is necessary to adjudicate the Veteran's claim.

The Board must also remand the Veteran's claim for service connection for a right knee disorder for an addendum medical opinion.  Specifically, a June 2016 VA examiner diagnosed the Veteran with a right knee strain and indicated that the right knee was first diagnosed with a strain in 2004.  However, this examiner did not provide an opinion regarding whether the Veteran's current right knee disorder is related to the Veteran's active duty service or caused or aggravated by his service-connected disabilities, including a left knee strain and lumbar spine disability.  The Board notes that the Veteran's service treatment records show treatment and complaints of right knee symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, an addendum VA medical opinion is necessary to adjudicate the Veteran's claim.

Regarding the Veteran's claim for service connection for a cervical spine disorder, the Board must remand the claim for an addendum VA medical opinion.  Specifically, the Veteran was afforded a VA examination in September 2011, during which he was diagnosed with a cervical spine disorder but the examiner did not provide a nexus opinion.  Additionally, although a July 2012 VA addendum medical opinion notes that the Veteran's cervical spine disorder is less likely as not related to his military service, the Board finds this opinion inadequate to adjudicate the Veteran's claim because the examiner did not have an opportunity to review the Veteran's claims file prior to providing this negative nexus opinion.  Furthermore, the claims file does not contain a medical opinion answering whether the Veteran's cervical spine disorder is caused or aggravated by his service-connected lumbar spine disability.  

Additionally, the Board must remand the claim for entitlement to service connection for bilateral upper extremity radiculopathy for an addendum medical opinion.  The Veteran was diagnosed with neurological disorders in his bilateral upper extremities in September 2011 and June 2012 VA examination reports; however, the examiners did not provide a medical opinion as to whether the Veteran's bilateral upper extremity radiculopathy is related to his active duty service or caused or aggravated by a service-connected disability or a cervical spine disorder.  

Finally, the Board must remand the Veteran's claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding above.

Accordingly, the claims are REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current left and right hip disorders.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should state and provide opinions as to:

a. Identify, with specificity, any currently diagnosed left and right hip disorders, if any such disorders are present. 

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current left and/or right hip disorder, if any such disorder is present, is related to the Veteran's active duty service, which was from August 1971 to August 1991.  

c. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current left and/or right hip disorder, if any such disorder is present, was caused or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine disability, which is characterized as intervertebral disc syndrome with degenerative changes and disk bulging, and/or his lumbar radiculopathy of the right lower extremity.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Return the claims file to the April 2014 VA examiner who conducted an examination for the Veteran's ear disorders and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for vertigo and dizziness.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current vertigo and dizziness symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the April 2014 VA examination report, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current vertigo and dizziness disorder, to include a peripheral vestibular disorder, is related to the Veteran's active duty service, which was from August 1971 to August 1991.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current vertigo and dizziness disorder, to include a peripheral vestibular disorder, was aggravated (permanently worsened beyond normal progression) by his service-connected left ear hearing loss and/or tinnitus disabilities. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. Return the claims file to the June 2016 VA examiner who conducted an examination for the Veteran's knees and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a right knee disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current right knee symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2016 VA examination report, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right knee disorder, to include a knee strain, is related to the Veteran's active duty service, which was from August 1971 to August 1991.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right knee disorder, to include a knee strain, was aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine and left knee disabilities.  The lumbar spine disability is characterized as intervertebral disc syndrome with degenerative changes and disk bulging with lumbar radiculopathy of the right lower extremity and the left knee disability is characterized as a strain.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4. Return the claims file to the September 2011 VA examiner who conducted an examination for the Veteran's cervical spine disorder and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a cervical spine disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current cervical spine symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2011 VA examination report and July 2012 VA addendum medical opinion, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current cervical spine disorder, to include cervical degenerative disc disease (DDD), is related to the Veteran's active duty service, which was from August 1971 to August 1991.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current cervical spine disorder, to include cervical DDD, was caused or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine disability, which is characterized as intervertebral disc syndrome with degenerative changes and disk bulging.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5. Return the claims file to the September 2011 VA examiner who conducted an examination for the Veteran's peripheral nerves disorders of the bilateral upper extremities and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for bilateral upper extremity radiculopathy.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current bilateral upper extremity neurological symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the September 2011 VA examination report and June 2012 VA addendum medical opinion, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral upper extremity radiculopathy is related to the Veteran's active duty service, which was from August 1971 to August 1991.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral upper extremity radiculopathy was caused or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine disability, which is characterized as intervertebral disc syndrome with degenerative changes and disk bulging, or a cervical spine disorder.    

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

6. After completing Step 1 through Step 5, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for a left hip disorder, right hip disorder, vertigo and dizziness, right knee disorder, cervical spine disorder, and bilateral upper extremity radiculopathy, and entitlement to a TDIU rating in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


